Citation Nr: 0523615	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an effective date earlier than October 5, 
1990 for the award of a 40 percent rating for residuals of 
arachnoiditis, including meningismus, sacral neuralgia, right 
leg, and cervical and radicular neuralgia, secondary to 
retained myelogram dye.  

2.  Entitlement to an effective date earlier than October 5, 
1990 for the award of a 60 percent rating for residuals of 
laminectomy, L4-S1.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran had active service from November 
1967 to June 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Houston, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA) which implemented an 
earlier February 2002 Board decision granting a 60 percent 
rating for the veteran's residuals of a laminectomy and 
assigned October 5, 1990 as the effective date for the 
increase.  An October 2000 rating decision had increased the 
rating for the veteran's arachnoiditis to 40 percent 
effective October 5, 1990.  In February 2003 the Board 
initiated development under authority then in effect.  In 
November 2003 the case  was remanded for further development.

Regarding the claim seeking an earlier effective date for 
residuals of arachnoiditis, it is not clear which document 
the RO recognized as a timely notice of disagreement (NOD) 
conferring jurisdiction in this matter on the Board.  
However, given that the claim has been certified on appeal to 
the Board (and was a subject of the November 2003 Board 
remand), and given that the veteran filed a timely 
substantive appeal after the RO issued the May 2002 statement 
of the case (SOC), principles of fairness dictate that the 
matter now be addressed on the merits.   

In a February 2002 statement, the veteran raised a claim of 
clear and unmistakable error (CUE) in a February 1970 rating 
decision.  Such claim has not yet been addressed by the RO.  
It is not inextricably intertwined with the matters addressed 
herein, and is referred to the RO for any appropriate action. 


FINDINGS OF FACT

1.  In July 1973, the RO granted service connection for 
meningismus, rated noncompensable; the veteran did not appeal 
this decision and it became final.

2.  A September 1976 Board decision denied a compensable 
rating for residuals of laminectomy, L4-S1 interspaces.  
3.  The veteran's claims for increased ratings for his 
service connected conditions was received on November 9, 
1990.  

4.  A 40 percent rating for residuals of arachnoiditis (to 
include meningismus) and a 60 percent rating for residuals of 
laminectomy were each assigned effective October 5, 1990, the 
date of a VA progress note which is the earliest medical 
evidence of record pertaining to the disabilities at issue 
during the one year period preceding November 9, 1990.  


CONCLUSIONS OF LAW

1. An effective date prior to October 5, 1990, for the 
assignment of a 40 percent rating for residuals of 
arachnoiditis is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 3.155, 3.157(b)(1), 
4.124(a), Diagnostic Code 8520 (2004).

2.  An effective date prior to October 5, 1990, for the 
assignment of a 60 percent rating for residuals of 
laminectomy, L4-S1 is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.400, 3.155, 3.157(b)(1) 
(2004) 38 C.F.R. § 4.71(a), Code 5293 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in May 2004 
informed him of what was needed to establish entitlement to 
the benefit sought and of his and VA's responsibilities in 
claims development.  This letter provided VCAA notice on the 
effective date issues.  It also advised the veteran to submit 
any evidence he had pertaining to his claims.  The October 
2000 and February 2002 rating decisions, a May 2002 statement 
of the case (SOC) and an October 2004 supplemental SOC (SSOC) 
notified the veteran of applicable laws and regulations, of 
what the evidence showed, and the basis for the effective 
date assigned.  While the May 2002 SOC, the May 2004 notice 
letter and the October 2004 SSOC (as well as the November 
2003 Board remand) mistakenly characterized the matter of the 
effective date for the rating for residuals of a laminectomy 
involving a 40 percent (rather than 60 percent) rating, the 
veteran was not prejudiced by this error as the matter in 
question is the basis for the effective date and not the 
rating percentage.  Notice on the downstream issues of 
earlier effective dates for increased ratings was properly 
given via letter and SSOC.  The matters were readjudicated 
after the veteran had opportunity to respond.  See October 
2004 SSOC.  The veteran is not prejudiced by any technical 
notice defect along the way.   

Regarding the duty to assist, given the nature of these 
claims most pertinent evidence was already of record when the 
claims were raised.  Following the Board's November 2003 
remand, medical records from Dr. G/Methodist Hospital were 
received.  The veteran has not identified any additional 
evidence pertinent to these claims.  VA's assistance 
obligations are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

The veteran appears to be alleging that the effective dates 
for the increased ratings should be retroactive to 1969, when 
he was discharged from service.     

Service connection for residuals of exploratory surgery of 
L4, L5 and L5-S1 inner spaces, rated 0 percent was granted in 
February 1970, effective June 1969.  In January 1971 the 
rating was increased to 10 percent, and in June 1975 it was 
reduced to 0 percent effective in September 1975.  In a 
September 1976 decision, the Board denied a compensable 
rating.  

Service connection for meningismus, secondary to myelogram 
(rated 0 percent) was granted in January 1971, effective June 
1969.  In July 1973 service connection was granted for 
communicating hydrocephalus (rated 10 percent) effective June 
1969.    

In a statement received November 9, 1990, the veteran 
requested reevaluation of his compensation.  He indicated 
that he had developed some nerve damage involving his right 
foot and arm.  The RO interpreted this as a claim for 
increase for his service connected communicating 
hydrocephalus and back injury residuals but not as a claim 
for increase for his service connected meningismus.  In April 
1992, the RO granted an increase to 10 percent for the back 
injury residuals effective October 5, 1990.  In March 1993 
the rating for the back injury residuals was increased to 20 
percent effective October 5, 1990.   In October 1992, the 
veteran filed an additional claim for increase for his 
service connected meningismus.  In September 1994, the 
service connected entity of meningismus was recharacterized 
as arachnoiditis secondary to retained myelogram dye with 
residuals of meningismus, sacral neuralgia extending into the 
right leg, and cervical and upper radicular neuralgia.  The 
rating was increased from 20 percent effective July 1993.  In 
October 2000, the ratings for both the arachnoiditis and back 
surgery residuals were increased to 40 percent effective 
October 5, 1990.  Then in February 2002 the rating for the 
back injury residuals was increased to 60 percent effective 
October 5, 1990.  

A VA progress note from October 5, 1990 shows the veteran 
complained of back and neck pain and pressure in his head and 
ears.  Pain medication was prescribed.   

Medical and billing records (up to 1987) from a private 
physician, submitted by the veteran, are essentially 
duplicates of records previously in the file.  They do not 
mention filing of claims for increased ratings after the July 
1973 rating decision and the September 1976 Board and prior 
to October 5, 1990.    


III.  Criteria and Analysis

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  An exception to this rule 
provides that the effective date of an award for increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. §  5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155. The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

Residuals of arachnoiditis

One of the residuals of the arachnoiditis, meningismus, was 
initially rated noncompensable by the July 1973 rating 
decision which was not appealed, and is final.  38 U.S.C.A. 
§ 7105.  

Since meningismus was recharacterized as residuals of 
arachnoiditis in determining whether an earlier effective 
date is warranted for the 40 percent rating for arachnoiditis 
residuals, the Board must determine the earliest document in 
the claims file received after the July 1973 rating decision 
that can be construed as a formal claim for an increased 
rating for the meningismus/residuals of arachnoiditis.  While 
the record does contain a VA neurological examination  from 
April 1975 that could potentially qualify as an informal 
claim, this examination was not followed up within one year 
by a formal claim for an increased rating for the service 
connected meningismus.  See 38 C.F.R. § 3.157(b)(1) supra.  
(It is also noteworthy that the examination found no 
neurological deficit, and thus does not present an 
evidentiary basis to support a 40 percent rating for 
meningismus or arachnoiditis residuals).  The earliest 
document in the claims file received after the July 1973 
decision that can be construed as a formal claim for increase 
for the meningismus is the veteran's statement seeking 
reevaluation of his compensation received on November 9, 
1990.  Under the governing criteria outlined above, the Board 
must then review the evidence dating back to November 9, 
1989, to determine the "earliest date as of which," within 
the year prior to the claim, an increase in disability was 
factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.155(a), 3.400(o)(2); and see Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

The only competent (medical) evidence of record for the one 
year period prior to November 9, 1990 touching on 
arachnoiditis is the October 5, 1990 progress note indicating 
that the veteran was suffering back pain.  The RO relied upon 
this note to determine that an October 5, 1990 effective date 
was warranted for the current 40 percent rating.  Without 
earlier evidence of residuals of arachnoiditis within the 
year prior to November 9, 1990, there is no evidentiary basis 
for making the award of the 40 percent rating effective prior 
to October 5, 1990.  Consequently, an effective date earlier 
than October 5, 1990 is not warranted.      

Residuals of back surgery

The September 1976 Board decision denied a compensable rating 
for the veteran's service connected postoperative low back 
disability.  That decision is final.  38 U.S.C.A. § 7104.  

The earliest document in the claims file received after the 
September 1976 Board decision that can be construed as a 
formal claim for an increased rating for the low back 
disability (once again) is the veteran's actual statement 
seeking reevaluation of his compensation received on November 
9, 1990.  Under the controlling law and regulations, the 
Board must again review the evidence dating back to November 
9, 1989, to determine the "earliest date as of which," within 
the year prior to the claim, the increase in disability was 
factually ascertainable. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.155(a), 3.400(o)(2); and see Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

The only competent (medical) evidence of record for the one 
year period prior to November 9, 1990 is the October 5, 1990 
progress note indicating that the veteran was suffering back 
pain.  The RO relied upon this note to determine that an 
October 5, 1990 effective date was warranted for the 
veteran's current 60 percent rating (which was granted by the 
Board).  Without any earlier medical evidence within the year 
prior to November 9, 1990, there is no evidentiary basis for 
making the award of the 60 percent rating effective prior to 
October 5, 1990.  Consequently, an effective date earlier 
than October 5, 1990 is not warranted.  

There is no legal basis for making the effective date of the 
current ratings for residuals of arachnoiditis and back 
surgery retroactive to the day following the veteran's 
discharge from active duty, as he appears to seek.  In fact, 
the September 1976 Board decision and the July 1973 rating 
decision bar such an effective date.  The law is dispositive.  
The claims must be denied.


ORDER

An effective date earlier than October 5, 1990 for the award 
of a 40 percent rating for residuals of arachnoiditis, 
including meningismus, sacral neuralgia, right leg, and 
cervical and radicular neuralgia, secondary to retained 
myelogram dye is denied.

An effective date earlier than October 5, 1990 for the award 
of a 60 percent rating for residuals of laminectomy, L4-S1 is 
denied.  


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


